Citation Nr: 1027837	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  09-32 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for the cause of the Veteran's 
death. 

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Counsel

INTRODUCTION

The Veteran served on active duty from February 1942 to June 
1945.  The Veteran died in February 1987 and the Appellant is his 
surviving spouse.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Nashville, Tennessee, that denied the benefit sought on appeal.  
			
In a November 2007 VA Form 21-4138, the Appellant 
requested reimbursement for her medical expenses.  This 
issue has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT
	
1.  In an unappealed April 1987  rating decision, service 
connection for the Veteran's cause of death was denied.
	
2. The evidence pertaining to the Veteran's cause of death 
received subsequent to the April 1987 rating decision was not 
previously submitted, relates to an unestablished fact necessary 
to substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the claim.

3.  The death certificate shows that the Veteran died in February 
1987 and that the immediate cause of death was respiratory 
failure due to or as a consequence of chronic obstructive lung 
disease.
	
4.  During the Veteran's lifetime, he was service connected for a 
psychiatric disorder.

5.  The evidence supports that the Veteran's service-connected 
psychiatric disorder was causally connected to his death.


CONCLUSIONS OF LAW

1.  The April 1987 rating decision that denied service connection 
for the Veteran's cause of death is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).
	
2.  New and material evidence has been received to reopen the 
Appellant's claim for service connection for the Veteran's cause 
of death.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

3.  The criteria for service connection for the cause of the 
Veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1310, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Appellant's claim for service connection.  This is so because the 
Board is taking action favorable to the Appellant by granting 
service connection for the cause of the Veteran's death; a 
decision at this point poses no risk of prejudice to the Veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

In an April 1987 rating decision, the Appellant's claim for 
service connection for the cause of the Veteran's death was 
denied.  The Appellant was notified of her appellate rights the 
following month, and did not appeal the decision.  Thus, the 
decision became final.  In December 2007 the Appellant sought to 
reopen her claim, and her request was denied by the RO in an 
August 2008 rating decision.  The Appellant expressed her 
disagreement with the RO's decision, and the present appeal 
ensued.
	
A claim shall be reopened and reviewed if "new and material" 
evidence is presented or secured with respect to a claim that is 
final.  For claims received 
on or after August 29, 2001, a claim shall be reopened and 
reviewed if "new and material" evidence is presented or secured 
with respect to a claim that is final.  Evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim.  "Material" evidence is evidence which 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If it is 
determined that new and material evidence has been submitted, the 
claim must be reopened.  VA may then proceed to the merits of the 
claim on the basis of all of the evidence of record.

Since the April 1999 rating decision, VA medical treatment 
records, private treatment records, and two nexus opinions have 
been received.  This evidence is new because it was not 
previously of record.  This new evidence is also material.  In 
September 2008 and March 2009, James W. Giles, M.D., FACP, the 
physician who signed the Veteran's death certificate, submitted 
positive nexus opinions relating the cause of the Veteran's death 
to service.  The opinions are material because they raise a 
reasonable possibility of substantiating the Appellant's claim 
for service connection, and are not cumulative or redundant of 
existing evidence.  Accordingly, the Appellant's claim is 
reopened, and the merits of the claim will now be addressed.

Service connection for the cause of a Veteran's death may be 
granted if a disability incurred in or aggravated by service was 
either the principal, or a contributory cause of death.  38 
C.F.R. § 3.312(a) (2009).  For a service-connected disability to 
be the principal cause of death, it must singly or with some 
other condition be the immediate or underlying cause, or be 
etiologically related.  38 C.F.R. § 3.312(b) (2009).  For a 
service-connected disability to constitute a contributory cause, 
it must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing death, 
but rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c) (2009).
	
Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).  A current disability must 
be related to service or to an incident of service origin.  "[A] 
Veteran seeking disability benefits must establish...the 
existence of a disability [and] a connection between the 
Veteran's service and the disability."  Boyer v. West, 210 F.3d 
1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370 (Fed. 
Cir. 2000).
Having carefully considered the Appellant's claim in light of the 
record and the applicable law, the Board concludes that service 
connection is warranted and the appeal will be granted.

The Veteran died in February 1987 and the death certificate lists 
his immediate cause of death as respiratory failure due to or as 
a consequence of chronic obstructive lung disease.  The claims 
file shows that during the Veteran's lifetime, he was service-
connected for psychoneurosis and an anxiety reaction due to 
combat in World War II.  

In addition, the file contains two positive nexus opinions and no 
evidence to the contrary.  In two separate reports, Dr. Giles 
determined that the Veteran's death was related to his service-
connected disability.  In a September 2008 report Dr. Giles 
provided the following statement:

 I was his physician of record and signed 
his death certificate. The death 
certificate referred to his immediate cause 
of death. The underlying causes are 
multiple and in order to set the record 
straight, I would like to make the 
following statement.  General anxiety 
disorder/nervous condition is likely as not 
a contributing factor to [the Veteran's] 
death. He suffered from COPD, hypoxia, 
ASHD, cardiac arrhythmias, stress, and 
hypertension. His service in World War II 
caused PTSD which contributed to these 
diagnoses which led to his death.

In addition, in a March 2009 report, Dr. Giles again determined 
that the Veteran's service-connected psychiatric disorder was 
"more likely as not" related to the Veteran's death.  In 
explanation, Dr. Giles stated that anxiety and stress causes an 
increase in the chemical, Norepinephrine.  This increase is a 
"well known" cause of hypertension and heart problems, thereby 
causing further dysfunction in the respiratory system.   In 
further support, Dr. Giles attached a 2008 article from the 
Journal of Applied Physiology, copies of medical treatment 
records, and a copy of the Veteran's death certificate.

As noted above, the file contains no nexus evidence to the 
contrary of the two statements from Dr. Giles.  Additionally, the 
file shows a worsening of the Veteran's mental status prior to 
his death, which further supports a causal connection between his 
death and psychiatric disorder.  For example, starting in 1984 
the Veteran displayed increasing psychiatric troubles.  In a 
March 1984 VA examination report, he was found to be irritated by 
most things, including hobbies he had once enjoyed, his 
grandchildren, the location of his home, and his job.  He 
rambled, was slow with calculations, and had a fuzzy memory.  The 
examiner was overall "unable to separate his current complaints 
of nervous irritability, vague memory complaints, and rambling 
thinking" from organic brain problems.  A number of medical 
records from January 1987, the month prior to his death, indicate 
increasing confusion, delusional thinking, incompetence for 
handling funds, disorientation, hallucinations, and a general 
worsening of psychiatric symptoms.  While the worsening of the 
Veteran's mental status cannot be disputed, the etiology is less 
clear.  The RO determined that the etiology was strictly organic 
brain syndrome, but the Board finds the evidence to be 
inconsistent.  For example, in a handwritten treatment note from 
January 13, 1987, the examiner found the Veteran had "no acute 
medical illness" to explain the psychiatric symptoms, and that 
the cause of his "acute mental status change" was unclear.  
Medication was mentioned as a possible cause of the change.  The 
Board notes that it is prohibited from relying on its own 
unsubstantiated medical judgment in the resolution of claims.  
See Crowe v. Brown, 7 Vet. App. 238 (1995); Austin v. Brown, 6 
Vet. App. 547 (1994); Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  As such, the Board views the evidence showing a 
worsening of the Veteran's psychiatric symptoms prior to his 
death as supportive of the causal connection needed to establish 
service connection.      

For all of these reasons, the Board finds that service connection 
for the Veteran's cause of death is warranted.      


ORDER

Service connection for the cause of the Veteran's death is 
granted.





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


